Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Drako O. Sullivan appeals the district court’s oral orders denying his self-styled “Motion to Correct Procedural Default” under Fed.R.Crim.P. 32 and denying reconsideration of that order. We have reviewed the record and discern no reversible error. Accordingly, we affirm the district court’s orders. See United States v. Sullivan, No. 6:01-cr-00898-HMH-l (D.S.C. Mar. 6, 2012 & Mar. 15, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.